UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1521



VIRGINIA EARLY RIGGAN,

                                                Plaintiff - Appellant,

          versus


R.W. MOORE EQUIPMENT COMPANY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-96-890-5-BR2)


Submitted:   August 13, 1998                 Decided:   August 31, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Virginia Early Riggan, Appellant Pro Se.     Ronald Hill Garber,
BOXLEY, BOLTON & GARBER, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying her

motion for a new trial or judgment notwithstanding the verdict. See

Fed. R. Civ. P. 59(a), 50(b). We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Riggan v. R.W.

Moore Equip. Co., No. CA-96-890-5-BR-2 (E.D.N.C. Mar. 25, 1998). We

deny Appellant’s motion for oral argument and preparation of a

transcript at government expense because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2